Citation Nr: 0606642	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  98-08 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to service connection for the residuals of 
tubal ligation.

5.  Entitlement to an initial evaluation in excess of 10 
percent for dextroscoliosis of the lumbosacral spine.

6.  Entitlement to an initial compensable evaluation for the 
residuals of a stress fracture of the 2nd metatarsal of the 
left foot.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from March 1992 to September 
1995, and from August 1996 to August 1997.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In October 2002, the veteran testified at 
a Travel Board hearing.  In September 2003, the Board 
remanded this case.  The Veterans Law Judge who conducted the 
hearing is no longer employed at the Board.  However, in 
October 2005, the veteran indicated that he did not want 
another hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.



REMAND

Unfortunately, another remand is required in this case.  
Although the Board regrets the additional delay, it is 
necessary to ensure due process is followed and that there is 
a complete record upon which to decide the veteran's claim so 
that she is afforded every possible consideration.

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
First, VA has a duty to notify the veteran and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103. VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  Additionally, the VA's duty to assist the veteran 
includes informing her of which evidence VA will provide and 
which evidence claimant is to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

The veteran was sent a letter in March 2001 that mentioned 
the VCAA, but did not comply with the legal requirements of 
the VCAA.  The Board has reviewed the subsequent statement of 
the case and supplemental statements of the case, and notes 
that the veteran has not been adequately notified of the 
third and fourth elements in this case.  Accordingly, the 
agency of original jurisdiction (AOJ) should undertake the 
appropriate action to ensure that the directives of the VCAA 
have been followed as to the issues remaining on appeal. 

In addition, the Board notes that further action is required 
as to several issues on appeal.  

In the prior Board remand decision, several VA examinations 
were requested.  With regard to the issue of service 
connection for residuals of tubal ligation, the veteran was 
to be afforded a VA special gynecological examination by a 
specialist in gynecology or other appropriate medical 
specialist, including on a fee basis if necessary, for the 
purpose of determining whether the tubal ligation in service 
resulted in chronic residuals or surgical complications.  The 
examination was conducted in May 2003.  The examiner 
concluded that the veteran had a normal gynecological 
examination with a history of two days of dysmenorrhea per 
month with no medical therapy attempts.  The veteran also had 
pap smears performed.  The results showed that she has rare 
atypical squamous cells of undetermined etiology.  The Board 
notes that there was no opinion regarding whether the two 
days of dysmenorrhea per month and/or the rare atypical 
squamous cells were related to the inservice tubal ligation.  
The Board notes that the examiner noted that the atypical 
squamous cells were of unknown etiology.  However, the VA 
examination did not refer to the inservice tubal ligation or 
the questions posed to the examiner.  As such, the claims 
file should be returned to the same examiner, or, if 
unavailable, to another VA gynecological examiner to answer 
the question of whether the veteran has any chronic residuals 
of surgical complications due to the inservice tubal ligation 
to include whether the two days of dysmenorrhea per month 
and/or the rare atypical squamous cells are related to the 
inservice tubal ligation.  

With regard to the claim for a higher rating for 
dextroscoliosis of the lumbosacral spine, further evaluation 
is necessary.  

On prior Board remand, the Board requested evaluation of the 
low back.  Range of motion studies of the low back revealed 
severe limitation of motion with pain.  However, the examiner 
opined that the findings on examination were inconsistent, 
that there was no evidence of residuals of traumatic 
pathology to the lumbosacral spine, and that the veteran's 
subjective complaints did not interfere with employment.  The 
veteran's representative has requested a new VA examination.  
In her September 2005 brief, she noted that although the VA 
examiner was unable to find any objective findings to support 
the veteran's complaints of low back pain, the VA examiner 
ignored a May 1998 CT scan report which showed minimal 
degenerative changes and "somewhat" narrowing of the left 
neural foraminal due to hypertrophy of the facet joint and 
ligamentum flavum (L2-L3; L3-L4); moderate degenerative 
changes and minimal central stenosis, as well as bilateral 
stenosis of the neural foramina, more on the left side, due 
to the hypertrophy of the facet joint and ligamentum flavum 
(L4-L5); and minimal degenerative changes at the L5-S1.  The 
veteran should be afforded a new VA examination of her back 
in order to determine whether such findings are related to 
the veteran's service-connected dextroscoliosis of the 
lumbosacral spine, and whether such findings on VA 
examination including the reported limitation of motion are 
supported by adequate service-connected pathology.

Finally, the Board observes that the veteran's representative 
in her September 2005 brief raises the issue of entitlement 
to service connection for disabilities of the left hip and 
left knee as secondary to the veteran's service-connected 
lumbosacral spine disability.  The RO should consider this 
theory in readjudicating the veteran's claims for such 
disabilities.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  A notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  The claims file should be returned to the 
same examiner who performed the May 2003 VA 
gynecological examination, or, if 
unavailable, to another VA gynecological 
examination to answer the question of whether 
the veteran has any chronic residuals of 
surgical complications due to the inservice 
tubal ligation to include whether it is at 
least as likely as not that the two days of 
dysmenorrhea per month and/or the rare 
atypical squamous cells are related to the 
inservice tubal ligation.  The rationale for 
the opinion should be provided.  

3.  The veteran should afforded a VA special 
orthopedic examination by an orthopedic 
surgeon or other appropriate medical 
specialist, including on a fee basis if 
necessary, for the purpose of determining the 
nature, and extent of the veteran's service-
connected dextroscoliosis of the lumbosacral 
spine.  The claims file must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  All indicated 
tests and studies should be performed.

The examiner must comment on all 
manifestations solely related to service-
connected dextroscoliosis of the lumbosacral 
spine.  The examiner should be requested to 
report the range of motion of the lumbosacral 
spine in degrees of arc with an explanation 
as to what is the normal range of motion of 
the lumbosacral spine.  All findings and 
diagnoses should be reported in detail.  If 
the veteran demonstrates limitation of 
motion, the examiner should specifically 
state if the limitation of motion is due to 
the service-connected disability to include 
as due to pain caused by the veteran's 
service-connected disability.  The cause of 
any limitation of motion should be specified.  
If the limitation of motion is inconsistent 
with the veteran's disability, the examiner 
should so state and explain why.  The 
examiner must comment on the May 1998 CT scan 
of the spine findings as referenced herein.  
In this regard, the examiner must indicate 
whether the findings shown on the CT scan are 
etiologically related to the veteran's 
service-connected dextroscoliosis of the 
lumbosacral spine, and if so, whether the 
findings shown on this examination are 
attributable to such pathology.  

The examiner should be requested to 
specifically comment upon the extent, if any, 
to which pain, supported by adequate 
pathology and evidenced by the visible 
behavior of the veteran, results in 
functional loss.  The examiner should 
carefully elicit all of the veteran's 
subjective complaints concerning her 
lumbosacral spine and offer an opinion as to 
whether there is adequate objective pathology 
present to support the veteran's subjective 
complaints.  It is requested that the 
examiner also provide explicit responses to 
the following questions:

Does the service-connected lumbosacral spine 
disability cause weakened movement, excess 
fatigability, and incoordination, and if so, 
can the examiner comment on the severity of 
these manifestations on the ability of the 
appellant to perform average employment in a 
civil occupation.

The examiner is requested to comment on 
whether pain is visibly manifested on 
movement of the lumbosacral spine, and, if 
so, to what extent; the presence and degree 
of, or absence of, muscle atrophy 
attributable to the lumbosacral spine; the 
presence or absence of changes in the 
condition of the skin indicative of disuse 
due to the service-connected lumbosacral 
spine; or the presence or absence of any 
other objective manifestation that would 
demonstrate disuse or functional impairment 
due to pain attributable to the service-
connected lumbosacral spine.  The examiner 
should also comment on whether there are 
other objective indications of the extent of 
the veteran's pain, such as the medication 
she is taking or the type of any treatment 
she is receiving.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.

4.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  In readjudicating the 
veteran's claims, the RO should consider 
whether service connection is warranted for 
disabilities of the left hip and left knee as 
secondary to the veteran's service-connected 
dextroscoliosis of the lumbosacral spine.  If 
any issue remains denied, the veteran should 
be provided with a supplemental statement of 
the case as to any issue remaining on appeal, 
and afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005),only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

